Citation Nr: 1741416	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to April 1968. This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In August 2014, the Board reopened the claim and remanded it for further development.  In February 2016, the claim was remanded to ensure compliance with the prior remand. 

[The Veteran had also appealed a denial of service connection for a low back disability.  A February 2017 rating decision granted service connection for a low back disability, rated 20 percent, effective September 21, 2016.  Accordingly, that matter is resolved, and no longer on appeal.]  

FINDING OF FACT

It is reasonably shown by competent evidence that the Veteran's COPD became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran has COPD. (See, e.g., February 2003 private treatment record).  What remains necessary to substantiate his claim is competent (medical, because the question is a medical one beyond the scope of common knowledge or lay observation) evidence that the COPD is etiologically related to his active service.

A March 1968 service treatment record (STR) notes the Veteran's complaints of a chest cold and coughing.  Later that same month, a STR notes that the Veteran had a cold constantly for three months and coughed up yellow mucus. The examiner noted that the Veteran smoked a packed of cigarettes per day, he should not be given antibiotics and should stop smoking.  

A February 2003 postservice clinical record notes the Veteran's complaints of coughing and shortness of breath.  The diagnosis was COPD.  Postservice VA treatment records note continued treatment for respiratory problems, to include use of a nebulizer.  (See, e.g., September 2009 VA treatment record (noting chronic bronchitis and pneumonia and an active prescription for albuterol).

At the December 2013 videoconference hearing, before the undersigned, the Veteran contended that his COPD resulted from his exposure to environmental hazards in Vietnam while working at a rock quarry and with asphalt during road paving services. 

In a March 2014 statement, the Veteran's private physician opined that the Veteran's COPD is "at least as likely as not related to his exposure during his military service".   No rationale was provided for this opinion.

On October 2014 VA examination, the examiner opined that the Veteran's COPD is less likely than not related to his active service.  The examiner noted that the Veteran smoked over 60 packs of cigarettes a year and opined that "the toxins that are affecting his lungs are those from tobacco and residuals from his smoking".

The June 2016 Board remand noted that the October 2014 VA examination was inadequate and ordered another examination.  On September 2016 VA examination, the diagnosis was COPD with right pleural scarring.  The examiner opined that the Veteran's COPD is at least as likely as not the result of his military service.  He noted that the Veteran's STRs document a three month history of persistent respiratory symptoms and opined that the Veteran's current COPD with right pleural scarring is consistent with the natural progression of the documented respiratory conditions during service.  

The Board finds that the September 2016 VA examiner's opinion that it is at least as likely as not that the Veteran's COPD was a result of his military service to be competent, probative evidence in this matter. It reflects familiarity with the complete record, consideration of the prior medical opinions in the record, and includes a thorough explanation of rationale for the conclusion reached.  The Board finds it to be the most probative evidence in the record regarding the etiology of the Veteran's COPD, and finds it persuasive.  All of the requirements for establishing service connection are met; service connection for COPD is warranted.


ORDER

Service connection for COPD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


